DETAILED ACTION
Corrected Notice of Allowability
The present application previously had a Notice of Allowance mailed out on December 15, 2021, but had a numbering issue for cancelled claim 12. This action is being mailed out to address the issue. In order to ensure that the “Reasons of Allowance” are adequately documented, the previous communication is being copied and presented below for clarity of record.

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 5, 2021 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to the applicant’s reply filed November 5, 2021.   In the applicant’s reply; claims 1, 2, 4, 6-11, 13-17 and 19 were amended, claims 3, 5, 12, 18 and 20 were cancelled.  Claims 1, 2, 4, 6-11, 13-17 and 19 are pending in this application.

Response to Arguments
Applicants' amendments filed on November 5, 2021 have been fully considered. The amendments overcome the following rejections set forth in the office action mailed on September 7, 2021.
Applicant’s amendments overcome the rejections of claims 5-6 and 20 under 35 U.S.C. 112 second paragraph for being indefinite, and the rejection is hereby withdrawn. 
Applicant’s amendments overcome the rejections of Claims 1-6, 8, 9 and 16-20 under 35 U.S.C. 102(a)(1) as being anticipated by Yeo et al. (US PGPub US 2018/0176633 A1, hereby referred to as “Yeo”), and the rejection is hereby withdrawn. 

Election/Restrictions
Claims 1, 2, 4, 6-9 are directed to an allowable apparatus, and claims 16-17 and 19 are directed towards the process of making or using the allowable apparatus. Claims 7, 10, 11, 13, 14 and 15, were previously drawn to an electronic system comprising the allowable apparatus, and were subject to restriction due to the inventions being directed towards inventions that comprise a combination/sub-combination. Due to the nature of Applicant’s amendments to the withdrawn claims, and in light of the overall prosecution, the withdrawn claims are now co-extensive in scope and largely directed to the same subject matter. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 7, 10, 11, 13, 14 and 15, directed to the electronic system comprising the allowable apparatus, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on January 1, 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

REASONS FOR ALLOWANCE
Claims 3, 5, 12, 18 and 20 are canceled by the applicants. 
Claims 1, 2, 4, 6-11, 13-17 and 19 (now renumbered as 1, 2, 3, 4-9, 10-14 and 15) are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art fails to teach the apparatus of Claim 1, or the method of Claim 16, which specifically comprises the following features in combination with other recited limitations:
- An electronic apparatus comprising: a communicator; and a processor configured to: 
- receive multimedia data from an external apparatus through the communicator; 
- identify a first plurality of objects in a first frame among a plurality of frames included in the multimedia data, the first plurality of objects comprising first text characters; 
- obtain first content information corresponding to the first plurality of objects in the first frame, the first content information comprising first text indicated by the first text characters; 
- obtain a first fingerprint based on the first frame; 
- and control the communicator to transmit the first fingerprint to a server; 
- obtain second content information corresponding to a second plurality of objects in a second frame; 
obtain third content information corresponding to a third plurality of objects in a third frame; 
- identify whether identical objects are included in each of the first plurality of objects, the second plurality of objects and the third plurality of objects; 
- and control the communicator to transmit the third content information to the server based on identifying the identical objects are included in each of the first plurality of objects, the second plurality of objects and the third plurality of objects, wherein the first frame, the second frame and the third frame are continuous frames of the plurality of frames.
These limitations and their equivalents are recited in independent claims 1 and 16, making these claims allowable subject matter. Likewise claims 2, 4, and 6-9 are dependent upon claim 1, claims 17 and 19 are dependent on claim 16. The dependent claims encompass the limitations specified in the independent claims, and further amendments to those limitations render them as allowable subject matter as well. 

The prior art fails to teach the system of Claim 10, which specifically comprises the following features in combination with other recited limitations:
- An electronic system comprising: a server; and an electronic apparatus configured to: 
- identify a first plurality of objects in a first frame among a plurality of frames included multimedia data received from an external apparatus, the first plurality of objects comprising first text characters; 
- obtain first content information corresponding to the first plurality of objects in the first frame, the first content information comprising first text indicated by the first text characters; 
obtain a first fingerprint based on the first frame; 
- transmit the first fingerprint to the server; 
- obtain a second fingerprint based on a second frame; 
- obtain second content information corresponding to a second plurality of objects in the second frame; 
- obtain a third fingerprint based on a third frame; 
- obtain third content information corresponding to a third plurality of objects in the third frame; 
- identify whether identical objects are included in each of the first plurality of objects, the second plurality of objects and the third plurality of objects; 
- and transmit the third content information to the server based on identifying the identical objects are included in each of the first plurality of objects, the second plurality of objects and the third plurality of objects, 
- wherein the server is configured to: receive the third content information and the third fingerprint from the electronic apparatus; 
- and map the third fingerprint with a content corresponding to the third content information among a plurality of pre-stored contents and store the third fingerprint.
As these limitations were in claim 10, and claims 11, 13-15 are dependent upon claim 10, and encompass the limitations specified in claim 10, thereby making them allowable subject matter as well. 

	Some closely related prior art references are listed previously: Yeo et al. (US PGPub US 2018/0176633 A1, hereby referred to as “Yeo”), N. Srivastav et al. ("Hybrid object detection using improved three frame differencing and background subtraction," 2017 7th International Conference on method recited in claim 16, or the apparatuses recited in claim 1 and claim 10. Independent claims 1 and 16 are co-extensive in scope, while claim 10 incorporates many of the same features, as well as additional features, as presented above.  Yeo was previously used in an anticipatory rejection, as it is directed towards content recognition based on the query and storage of fingerprint data, and was commonly owned by the same assignee. However, Yeo does not teach the amended features of identifying whether identical objects are included in each of “1) first objects that include text characters and are provided in a first frame, 2) second objects provided in a second frame and 3) third objects provided in a third frame”, as required by the independent claims. Furthermore, Yeo fails to teach controlling transmission of the third content information based on it being identified that identical objects are included in each of the first, second and third objects. An updated non-patent literature search was performed based on the claimed features and the overall inventive concept.  Srivastav was found to be pertinent to the overall claimed invention as it is also directed towards object detection using frame differencing across multiple frames. However, Srivastav is not specifically directed towards content detection, or the identification of identical objects in each of “1) first objects that include text characters and are provided in a first frame, 2) second objects provided in a second frame and 3) third objects provided in a third frame”, as required by the independent claims.  As a result, the claimed language which is highly dependent upon the amended limitations is placed in condition for allowance as it is not taught by the prior art, alone or in combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHMINA N ANSARI whose telephone number is (571)270-3379.  The examiner can normally be reached on IFP Flex - Monday through Friday 9 to 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUMATI LEFKOWITZ can be reached on 571-272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TAHMINA N. ANSARI
Examiner
Art Unit 2662


2662

/TAHMINA ANSARI/

January 10, 2022
/TAHMINA N ANSARI/Primary Examiner, Art Unit 2662